DETAILED ACTION
Examination of Reissue Application
The present application, filed on June 19, 2018, is for a continuation reissue examination for United States Patent Number US RE46,930 E and also for a reissue examination of United States Patent Number 8,619,241 B2, which issued to Mimeault (hereinafter “the ‘241 Patent”). 

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on July 8, 2022.
Original claims 1-33 have been canceled; and new claims 34-68 have been added since this reissue application was filed.  Currently, the claims 34-68 are subject to the examination of this reissue application.

Information Disclosure Statement
The information disclosure statement was filed on July 8, 2022.  Where patents, publications, and other such items of information are submitted by the reissue applicant in compliance with the requirements of the rules 37 CFR § 1.97 and 37 CFR § 1.98 have been considered. See MPEP § 2256.

Examiner’s Statement of Reasons for Allowance
Claims 34-68 are allowed.
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 34-66, the claim limitations of the respective claims 34 and 50 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that when the plug is normally inserted into the connection slot with the at least one row of connection terminals of the plug facing the second surface of the tongue, the at least one row of connection terminals of the plug are electrically connected to the at least one row of second contacts, and the tongue is disposed at a middle within the connection slot so that the connection slot is formed with symmetric profiles in up, down, left and right chambers around the tongue; and when the plug is oppositely inserted into the connection slot with the at least one row of connection terminals of the plug facing the first surface of the tongue, the at least one row of connection terminals of the plug are electrically connected to the at least one row of first contacts, and the tongue is disposed at the middle within the connection slot so that the connection slot is formed with symmetric profiles in up, down, left and right chambers around the tongue.
The claims 35-49, 63, and 64 are dependent claims of the claim 34.
The claims 51-62, 65, and 66 are dependent claims of the claim 50.
With respect to claim 67, the claim limitations of the claim 67 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the at least one elastic sheet comprising two inner elastic sheets disposed on inner sides of the two outer elastic sheets, and the two inner elastic sheets respectively rest against top and bottom surfaces on one side of the tongue.
With respect to claim 68, the claim limitations of the claim 68 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that a front end of the first contact has a first guide-in sheet, a front end of the second contact has a second guide-in sheet, the first contact and the second contact are vertically aligned with each other, and the first guide-in sheet and second guide-in sheet are staggered in a left to right direction..
Any comments considered necessary by the reissue applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992


Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992